United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Weirton, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin L. Card, for the appellant
Office of Solicitor, for the Director

Docket No. 14-2041
Issued: June 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2014 appellant, through her representative, filed a timely appeal from a
May 1, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 25 percent permanent impairment to his
right lower extremity, for which he has received a schedule award.
FACTUAL HISTORY
Appellant, a 54-year-old letter carrier, injured his right knee on April 16, 2011 when his
knee buckled while he was carrying a 25-pound tray of mail into a truck. He filed a claim for
benefits which OWCP accepted for aggravation of preexisting right knee osteoarthritis.
1

5 U.S.C. § 8101 et seq.

On August 31, 2011 appellant underwent surgery for total right knee replacement. The
procedure was performed by Dr. Dana C. Mears, Board-certified in orthopedic surgery. OWCP
authorized the surgery.
In a February 14, 2012 report, Dr. Mears stated that appellant was doing well six months
after his total right knee joint replacement procedure. He advised that appellant had returned to
work as a mail carrier and was experiencing minimal discomfort in his knee. Appellant had
normal toe/heel reciprocal gait, no deformity, no soft tissue swelling, stable flexion of 0 to 100
degrees in the knee, and satisfactory patellar tracking.
On October 16, 2013 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his right lower extremity.
In an April 16, 2013 report, Dr. Michael J. Platto, a specialist in physical medicine and
rehabilitation, found that appellant had 59 percent right lower extremity impairment stemming
from his accepted right knee sprain, right knee osteoarthritis, and right knee replacement
conditions pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (sixth edition) (A.M.A., Guides).2 He stated that on examination
appellant had a range of motion in the right knee of 117 degrees of flexion. Dr. Platto found,
however, that appellant lacked 23 degrees to full extension. He further found that appellant had
moderate instability, moderate positive Lachman’s sign of the right knee, with mild tenderness to
palpation over the superior, and medial aspects of the right knee and moderate crepitus.
Dr. Platto advised that appellant had undergone a right total knee arthroplasty due to his
accepted osteoarthritis condition. He used a diagnosis-based impairment method, finding that
under Table 16-3, pages 509 and 511, Knee Regional Grid, Lower Extremity Impairments,
appellant’s right knee replacement yielded a class 4 rating for moderate-to-severe instability
and/or severe motion deficit, based on a positive Lachman’s sign.3 Dr. Platto also stated that
appellant’s lacking 23 degrees of extension in his right knee qualified him for a severe motion
impairment based on Table 16-23, page 549. He stated that the default rating for this motion
impairment was 67 percent (page 511). Dr. Platto advised that appellant underwent an American
Academy of Orthopedic Surgeons (AAOS) hip and knee, lower extremity impairment
questionnaire for the lower limb, on which appellant had a core scale, standardized mean score
of 48 and a normative score of 19, which yielded a moderate deficit pursuant to the Adjustment
Grid, Functional History, at Table 16-6, page 516 of the A.M.A., Guides.4 He stated that
appellant was not entitled to a grade modifier for physical examination, as range of motion and
instability were used to fix the clinical class, nor was he entitled to a grade modifier for clinical
studies, as the August 31, 2011 operative report was used to fix the clinical class.
Using the net adjustment formula at page 521,5 Dr. Platto subtracted the grade of 4 from
the functional history grade modifier 2 for a net adjustment of minus 2. Using Table 16-3, page
2

5 U.S.C. § 8107.

3

A.M.A., Guides 509, 511.

4

Id. at 516.

5

Id. at 521.

2

511, he found that this moved the initial default impairment of 67 percent two slots over, which
produced an adjusted impairment of 59 percent for the right lower extremity.
In a December 19, 2013 report, Dr. Arnold T. Berman, Board-certified in orthopedic
surgery and an OWCP medical adviser, reviewed Dr. Platto’s April 16, 2013 report and found
that appellant had 25 percent right lower extremity impairment in conformance with the sixth
edition of the A.M.A., Guides. He noted that Dr. Mears found that appellant had achieved an
excellent result and recommended a return to full duty as a mailman, noting that he had minimal
discomfort in the right knee and range of motion from 0 to 100 degrees with no deformity.
Dr. Berman stated that these examination findings by appellant’s surgeon were totally
contradictory to Dr. Platto’s findings with regard to the quality of the result and range of motion
in the right knee. He noted that Dr. Platto is not an orthopedic surgeon and that Dr. Mears is a
well-known knee replacement surgeon, and that therefore his opinion that appellant had achieved
a good surgical result represented the weight of medical evidence with regard to appellant’s
physical examination findings. Dr. Berman opined that Dr. Platto’s examination findings could
not be accepted and that his 59 percent impairment rating was incorrect. Accordingly, he found
that, under Table 16-3, page 511, appellant had a good result for knee replacement, a class 2
impairment; good result and position, stable and functional, with a default value of grade C.
This yielded 25 percent right lower extremity impairment based on a range under class 2
between 21 and 25 percent, and a net adjustment of zero. Dr. Berman further found that the date
of maximum medical improvement was the date of Dr. Mears’ last examination, February 14,
2012, “the point at which a condition is stabilized and is unlikely to change, improve or worsen
substantially in the next year with or without treatment. While symptoms and signs of the
condition may wax and wane over time, further overall recovery or deterioration is not
anticipated.”
By decision dated May 1, 2014, OWCP granted appellant a schedule award for an
additional three percent permanent impairment of the right lower extremity for the period
February 14 to April 14, 2012, for a total of 8.64 weeks of compensation. It noted that he had
previously been awarded 22 percent impairment for the right lower extremity under case
numbers xxxxxx686 and xxxxxx946.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 The claimant has the burden of proving
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

8

Id.

3

that the condition for which a schedule award is sought is causally related to his or her
employment.9
ANALYSIS
In the instant case, OWCP accepted the conditions of right knee sprain and right knee
osteoarthritis and authorized surgery for right knee replacement. Appellant’s treating physician,
Dr. Platto, rated 59 percent right lower extremity impairment pursuant to the sixth edition of the
A.M.A., Guides based on a class 4 postoperative rating for moderate-to-severe instability and/or
severe motion deficit under Table 16-3, page 511. This contrasted with the opinion of
Dr. Berman, OWCP’s medical adviser, who found that appellant had 25 percent impairment
based on a good result for knee replacement, a class 2 impairment pursuant to Table 16-3, page
511.
The Board notes that the A.M.A., Guides indicate that the diagnosis-based impairment
method is the preferred rating method for the lower extremities.10 Range of motion impairment
method is primarily used as a physical adjustment factor and is only used to determine actual
impairment values when it is not possible to otherwise define impairment.11 The A.M.A.,
Guides further state that, while range of motion will be used in some cases as an alternative
approach to rating impairment, it is not to be combined with the diagnosis-based impairment and
stands alone as an impairment rating.12 The A.M.A., Guides directs examiners to rate diagnosisbased impairments for the lower extremities pursuant to Chapter 16, which indicates at page 497,
section 16.2a that impairments are defined by class and grade. Where a claim has two significant
diagnoses, the examiner is instructed by the A.M.A., Guides to use the diagnosis with the highest
causally-related impairment rating for the impairment calculation. Pursuant to the above criteria,
OWCP’s medical adviser properly relied on the diagnosis-based method for rating appellant’s
right knee impairment based on a good result for knee replacement, a class 2 impairment; good
result and position, stable, and functional pursuant to Table 16-3, page 511.13
In accordance with Chapter 16, the examiner is instructed to utilize the net adjustment
formula outlined at pages section 16.3, pages 509-11 of the A.M.A., Guides,14 to obtain the
proper impairment rating.

9

Veronica Williams, 56 ECAB 367, 370 (2005).

10

A.M.A., Guides 497.

11

Id.

12

Id. at 500.

13

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).
14

A.M.A., Guides 521-22.

4

Appellant’s treating orthopedic surgeon, Dr. Mears, reported on February 14, 2012 that
appellant could return to work as a mail carrier following his total knee replacement. He related
that appellant had minimal discomfort in his right knee, with essentially normal examination
findings and stable flexion from 1 to 100 degrees. Based upon Dr. Mears’ report, Dr. Berman
utilized Table 16-3, page 511 of the A.M.A., Guides, the Knee Regional Grid, and found that
appellant had a class 2 impairment for knee replacement, a class 2 impairment; good result and
position, stable and functional, with a default value of grade C. This produced 25 percent right
lower extremity impairment based on a range under class 2 between 21 and 25 percent, and a net
adjustment of zero. Based on the report from its medical adviser, OWCP determined that
appellant had 25 percent impairment of the right lower extremity, as he calculated this rating
based on the applicable protocols and tables of the sixth edition of the A.M.A., Guides. The
medical adviser explained that Dr. Mears’ physical examination findings should be accepted
because he was a renowned orthopedic surgeon and had performed appellant’s knee replacement
surgery. He noted that Dr. Platto had offered no explanation as to why his physical examination
findings of the right knee were so different from Dr. Mears’ normal findings, after appellant had
had undergone the total knee replacement surgery.
The Board finds that the December 19, 2013 impairment rating from OWCP’s medical
adviser, the only impairment rating rendered in conformance with the applicable protocols and
tables of the A.M.A., Guides, represented the weight of the medical evidence in this case.
Accordingly, as the record contains no other probative, rationalized medical opinion which
indicates that appellant has greater impairment based on his accepted right knee conditions,
OWCP properly granted him a schedule award for 25 percent right upper extremity impairment
in its May 1, 2014 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant is not entitled to more than 25 percent award for the right
lower extremity, for which he received a schedule award.

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2014 decision of the Office of Workers’
Compensation Programs be affirmed.
Issued: June 26, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

